DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO_2016051496_A1 (see English equivalent:  Nakata USPA_20170229243_A1).
1.	Regarding Claims 1-10, Nakata discloses a biaxially stretched PP film for a capacitor (Title) as is being claimed by Applicants in instant Claims 2 and 10. Further, Nakata discloses that said film can be provided with a metal film on its side (Abstract) and have a have a thickness ranging from 1 to 5 microns (Claim 7) as is being claimed in instant Claims 8 and 9, respectively. Also, Nakata discloses that the crystallite size as determined by the Scherrer’s equation from the half width of the reflection peak from (040) plane of alpha-crystal measured by a wide angle X-ray diffraction method can be 122 Angstroms (12.2 nm) (Abstract) which teaches Applicants’ claimed range in instant Claims 1 and 5. It would therefore be expected for it to meet the claimed ratio found in instant Claim 3 too. Furthermore, Nakata discloses polypropylene resin contains a polypropylene resin A, and the polypropylene resin A has a molecular weight distribution (Mw/Mn) of 7.0 or more and 12.0 or less (paragraph 0026) and a difference, as obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M)=6.0 from a differential distribution value when Log(M)=4.5 on a molecular weight distribution curve, of 8.0% or more and 18.0% or less (paragraph 0028). Also, Nakata discloses that its PP resin is comprised of a polypropylene resin B having a Mw/Mn of 7.0 (paragraph 0032) and a difference, as obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M)=6.0 from a differential distribution value when Log(M)=4.5 on a molecular weight distribution curve, of 1.0% or more and less than 8.0% (paragraph 0033); as is being claimed in instant Claims 6 and 7. Given that Nakata discloses its ΔNyz can range from 0.007 to 0.01 (Abstract) which falls into the ΔNyz range found in the instant Specification (pre-pub:  paragraph 0054), it would be expected for it to inherently possess the claimed planar orientation coefficients being claimed in instant Claims 1 and 4. This would be expected also because the PP and processes being used by Nakata are identical to that being used in the instant Specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 19, 2021